Exhibit 10.1

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of August 14, 2020, by and
between ODYSSEY GROUP INTERNATIONAL, INC., a Nevada corporation (the “Company”),
and LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).

 

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Ten Million Two Hundred Fifty Thousand Dollars ($10,250,000) of the
Company's common stock, $0.001 par value per share (the "Common Stock"). The
shares of Common Stock to be purchased hereunder (including, without limitation,
the Initial Purchase Shares (as defined herein)) are referred to herein as the
“Purchase Shares.”

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.       CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)       “Accelerated Purchase Date” means, with respect to any Accelerated
Purchase made pursuant to Section 2(c) hereof, the Business Day immediately
following the applicable Purchase Date with respect to the corresponding Regular
Purchase referred to in clause (i) of the second sentence of Section 2(c)
hereof.

 

(b)       “Accelerated Purchase Floor Price” means $0.25, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Accelerated Purchase Floor Price
shall mean the lower of (i) the adjusted price and (ii) $1.00.

 

(c)       “Accelerated Purchase Minimum Price Threshold” means, with respect to
any Accelerated Purchase made pursuant to Section 2(c) hereof, the greater of
(i) seventy-five percent (75%) of the Closing Sale Price of the Common Stock on
the applicable Purchase Date with respect to the corresponding Regular Purchase
referred to in clause (i) of the second sentence of Section 2(c) hereof and (ii)
the minimum per share price threshold set forth by the Company in the applicable
Accelerated Purchase Notice.

 

(d)       “Accelerated Purchase Notice” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to purchase the number
of Purchase Shares specified by the Company therein as the Accelerated Purchase
Share Amount to be purchased by the Investor (such specified Accelerated
Purchase Share Amount subject to adjustment in accordance with Section 2(c)
hereof as necessary to give effect to the Purchase Share amount limitations
applicable to such Accelerated Purchase Share Amount as set forth in this
Agreement) at the applicable Accelerated Purchase Price on the applicable
Accelerated Purchase Date for such Accelerated Purchase.

 

 

 



 1 

 

 

(e)       “Accelerated Purchase Price” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, ninety-three percent (93%) of the
lower of (i) the VWAP for the period beginning at 9:30:01 a.m., Eastern time, on
the applicable Accelerated Purchase Date, or such other time publicly announced
by the Principal Market as the official open (or commencement) of trading on the
Principal Market on such applicable Accelerated Purchase Date (the “Accelerated
Purchase Commencement Time”), and ending at the earliest of (A) 4:00:00 p.m.,
Eastern time, on such applicable Accelerated Purchase Date, or such other time
publicly announced by the Principal Market as the official close of trading on
the Principal Market on such applicable Accelerated Purchase Date, (B) such
time, from and after the Accelerated Purchase Commencement Time for such
Accelerated Purchase, that the total number (or volume) of shares of Common
Stock traded on the Principal Market has exceeded the applicable Accelerated
Purchase Share Volume Maximum, and (C) such time, from and after the Accelerated
Purchase Commencement Time for such Accelerated Purchase, that the Sale Price
has fallen below the applicable Accelerated Purchase Minimum Price Threshold
(such earliest of (i)(A), (i)(B) and (i)(C) above, the “Accelerated Purchase
Termination Time”), and (ii) the Closing Sale Price of the Common Stock on such
applicable Accelerated Purchase Date (to be appropriately adjusted for any
applicable reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).

 

(f)       “Accelerated Purchase Share Amount” means, with respect to an
Accelerated Purchase made pursuant to Section 2(c) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor in an
applicable Accelerated Purchase Notice, which number of Purchase Shares shall
not exceed the lesser of (i) 300% of the number of Purchase Shares directed by
the Company to be purchased by the Investor pursuant to the corresponding
Regular Purchase Notice for the corresponding Regular Purchase referred to in
clause (i) of the second sentence of Section 2(c) hereof (such corresponding
Regular Purchase being subject to the Purchase Share limitations contained in
Section 2(b) hereof) and (ii) an amount equal to (A) the Accelerated Purchase
Share Percentage multiplied by (B) the total number (or volume) of shares of
Common Stock traded on the Principal Market during the period on the applicable
Accelerated Purchase Date beginning at the Accelerated Purchase Commencement
Time for such Accelerated Purchase and ending at the Accelerated Purchase
Termination Time for such Accelerated Purchase.

 

(g)       “Accelerated Purchase Share Percentage” means, with respect to an
Accelerated Purchase made pursuant to Section 2(c) hereof, thirty percent (30%).

 

(h)       “Accelerated Purchase Share Volume Maximum” means, with respect to an
Accelerated Purchase made pursuant to Section 2(c) hereof, a number of shares of
Common Stock equal to (i) the number of Purchase Shares specified by the Company
in the applicable Accelerated Purchase Notice as the Accelerated Purchase Share
Amount to be purchased by the Investor in such Accelerated Purchase, divided by
(ii) the Accelerated Purchase Share Percentage (to be appropriately adjusted for
any applicable reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).

 

(i)       “Additional Accelerated Purchase Date” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, the
Business Day (i) that is the Accelerated Purchase Date with respect to the
corresponding Accelerated Purchase referred to in clause (i) of the proviso in
the second sentence of Section 2(d) hereof and (ii) on which the Investor
receives, prior to 1:00 p.m., Eastern time, on such Business Day, a valid
Additional Accelerated Purchase Notice for such Additional Accelerated Purchase
in accordance with this Agreement.

 

(j)       “Additional Accelerated Purchase Floor Price” means $0.25, which shall
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Additional Accelerated Purchase
Floor Price shall mean the lower of (i) the adjusted price and (ii) $1.00.

 

 

 



 2 

 

 

(k)       “Additional Accelerated Purchase Minimum Price Threshold” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(d)
hereof, the greater of (i) seventy-five percent (75%) of the Closing Sale Price
of the Common Stock on the Business Day immediately preceding the applicable
Additional Accelerated Purchase Date with respect to such Additional Accelerated
Purchase and (ii) the minimum per share price threshold set forth by the Company
in the applicable Additional Accelerated Purchase Notice.

 

(l)       “Additional Accelerated Purchase Notice” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to purchase the number of Purchase Shares specified by the Company
therein as the Additional Accelerated Purchase Share Amount to be purchased by
the Investor (such specified Additional Accelerated Purchase Share Amount
subject to adjustment in accordance with Section 2(d) hereof as necessary to
give effect to the Purchase Share amount limitations applicable to such
Additional Accelerated Purchase Share Amount as set forth in this Agreement) at
the applicable Additional Accelerated Purchase Price on the applicable
Additional Accelerated Purchase Date for such Additional Accelerated Purchase.

 

(m)       “Additional Accelerated Purchase Price” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof,
ninety-three percent (93%) of the lower of (i) the VWAP for the period on the
applicable Additional Accelerated Purchase Date, beginning at the latest of (A)
the applicable Accelerated Purchase Termination Time with respect to the
corresponding Accelerated Purchase referred to in clause (i) of the proviso in
the second sentence of Section 2(d) hereof on such Additional Accelerated
Purchase Date, (B) the applicable Additional Accelerated Purchase Termination
Time with respect to the most recently completed prior Additional Accelerated
Purchase on such Additional Accelerated Purchase Date, as applicable, and (C)
the time at which all Purchase Shares subject to all prior Accelerated Purchases
and Additional Accelerated Purchases (as applicable), including, without
limitation, those that have been effected on the same Business Day as the
applicable Additional Accelerated Purchase Date with respect to which the
applicable Additional Accelerated Purchase relates, have theretofore been
received by the Investor as DWAC Shares in accordance with this Agreement (such
latest of (i)(A), (i)(B) and (i)(C) above, the “Additional Accelerated Purchase
Commencement Time”), and ending at the earliest of (X) 4:00 p.m., Eastern time,
on such Additional Accelerated Purchase Date, or such other time publicly
announced by the Principal Market as the official close of trading on the
Principal Market on such Additional Accelerated Purchase Date, (Y) such time,
from and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that total number (or volume) of shares of
Common Stock traded on the Principal Market has exceeded the applicable
Additional Accelerated Purchase Share Volume Maximum, and (Z) such time, from
and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (such
earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (to be appropriately adjusted for
any applicable reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).

 

(n)       “Additional Accelerated Purchase Share Amount” means, with respect to
an Additional Accelerated Purchase made pursuant to Section 2(d) hereof, the
number of Purchase Shares directed by the Company to be purchased by the
Investor on an Additional Accelerated Purchase Notice, which number of Purchase
Shares shall not exceed the lesser of (i) 300% of the number of Purchase Shares
directed by the Company to be purchased by the Investor pursuant to the
corresponding Regular Purchase Notice for the corresponding Regular Purchase
referred to in clause (i) of the proviso in the second sentence of Section 2(d)
hereof (such corresponding Regular Purchase being subject to the Purchase Share
limitations contained in Section 2(b) hereof) and (ii) an amount equal to (A)
the Additional Accelerated Purchase Share Percentage multiplied by (B) the total
number (or volume) of shares of Common Stock traded on the Principal Market
during the period on the applicable Additional Accelerated Purchase Date
beginning at the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase and ending at the Additional Accelerated
Purchase Termination Time for such Additional Accelerated Purchase.

 

 

 



 3 

 

 

(o)       “Additional Accelerated Purchase Share Percentage” means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(d) hereof,
thirty percent (30%).

 

(p)       “Additional Accelerated Purchase Share Volume Maximum” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(d)
hereof, a number of shares of Common Stock equal to (i) the number of Purchase
Shares specified by the Company in the applicable Additional Accelerated
Purchase Notice as the Additional Accelerated Purchase Share Amount to be
purchased by the Investor in such Additional Accelerated Purchase, divided by
(ii) the Additional Accelerated Purchase Share Percentage (to be appropriately
adjusted for any applicable reorganization, recapitalization, non-cash dividend,
stock split, reverse stock split or other similar transaction).

 

(q)       “Alternate Adjusted Regular Purchase Share Limit” means, with respect
to a Regular Purchase made pursuant to Section 2(b) hereof, the maximum number
of Purchase Shares which, taking into account the applicable per share Purchase
Price therefor calculated in accordance with this Agreement, would enable the
Company to deliver to the Investor, on the applicable Purchase Date for such
Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal to, or
as closely approximating without exceeding, Seventy-Five Thousand Dollars
($75,000).

 

(r)        “Available Amount” means, initially, Ten Million Two Hundred Fifty
Thousand Dollars ($10,250,000) in the aggregate, which amount shall be reduced
by (i) the Initial Purchase Amount upon the purchase of the Initial Purchase
Shares by the Investor on the date hereof pursuant to Section 2(a) hereof, and
(ii) the Purchase Amount each time the Investor purchases Purchase Shares (other
than the Initial Purchase Shares) pursuant to Section 2 hereof.

 

(s)       “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

 

(t)       “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

 

(u)       “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market.

 

(v)       “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession; or (vi) is required by law to be
disclosed by the receiving party, provided that the receiving party gives the
disclosing party prompt written notice of such requirement prior to such
disclosure and assistance in obtaining an order protecting the information from
public disclosure.

 

 

 



 4 

 

 

(w)       “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

(x)       “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

(y)       “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

(z)        “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the SEC thereunder.

 

(aa) “Fully Adjusted Regular Purchase Share Limit” means, with respect to any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(b) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment thereto made pursuant to Section 2(b) hereof for or in respect of
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.

 

(bb) “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any change arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, or (F) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.

 

(cc) “Maturity Date” means the first day of the month immediately following the
thirty-six (36) month anniversary of the Commencement Date.

 

(dd) “PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
fifth (5th) Business Day immediately prior to the filing of any post-effective
amendment to the Registration Statement (as defined herein) or New Registration
Statement (as such term is defined in the Registration Rights Agreement), and
ending at 9:30 a.m., Eastern time, on the Business Day immediately following,
the effective date of any post-effective amendment to the Registration Statement
(as defined herein) or New Registration Statement (as such term is defined in
the Registration Rights Agreement).

 

(ee) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

 

 



 5 

 

 

(ff) “Principal Market” means the OTCQB operated by the OTC Markets Group, Inc.
(or any nationally recognized successor thereto); provided, however, that in the
event the Company’s Common Stock is ever listed or traded on The Nasdaq Capital
Market, The Nasdaq Global Market, The Nasdaq Global Select Market, the New York
Stock Exchange, the NYSE American, the NYSE Arca, the OTC Bulletin Board, or the
OTCQX operated by the OTC Markets Group, Inc. (or any nationally recognized
successor to any of the foregoing), then the “Principal Market” shall mean such
other market or exchange on which the Company’s Common Stock is then listed or
traded.

 

(gg) “Purchase Amount” means, with respect to the Initial Purchase, any Regular
Purchase, any Accelerated Purchase, and any Additional Accelerated Purchase made
hereunder, as applicable, the portion of the Available Amount to be purchased by
the Investor pursuant to Section 2 hereof.

 

(hh) “Purchase Date” means, with respect to a Regular Purchase made pursuant to
Section 2(b) hereof, the Business Day on which the Investor receives, after 4:00
p.m., Eastern time, but prior to 5:00 p.m., Eastern time, on such Business Day,
a valid Regular Purchase Notice for such Regular Purchase in accordance with
this Agreement.

 

(ii)       “Purchase Price” means, with respect to a Regular Purchase made
pursuant to Section 2(b) hereof, the lower of: (i) the lowest Sale Price on the
Purchase Date for such Regular Purchase and (ii) the arithmetic average of the
three (3) lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date for such Regular Purchase (in each case, to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction that occurs on or after the date of this
Agreement).

 

(jj) “Regular Purchase Floor Price” means $0.20, which shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction and, effective upon the consummation of any
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Regular Purchase Floor Price shall mean the lower of
(i) the adjusted price and (ii) $1.00.

 

(kk) “Regular Purchase Notice” means, with respect to a Regular Purchase
pursuant to Section 2(b) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy a specified number of Purchase
Shares (subject to the Purchase Share limitations contained in Section 2(b)
hereof) at the applicable Purchase Price for such Regular Purchase in accordance
with this Agreement.

 

(ll) “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

 

(mm) “SEC” means the U.S. Securities and Exchange Commission.

 

(nn) “Securities” means, collectively, the Purchase Shares and the Commitment
Shares.

 

 

 



 6 

 

 

(oo)       “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated by the SEC thereunder.

 

(pp) “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

 

(qq) “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto or
thereto in connection with the transactions contemplated hereby and thereby.

 

(rr) “Transfer Agent” means Empire Stock Transfer, or such other Person who is
then serving as the transfer agent for the Company in respect of the Common
Stock.

 

(ss) “VWAP” means in respect of an Accelerated Purchase Date or an Additional
Accelerated Purchase Date, as applicable, the volume weighted average price of
the Common Stock on the Principal Market, as reported on the Principal Market.

 

2. PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a)       Initial Purchase. On the date of this Agreement, upon the satisfaction
of the conditions set forth in Sections 7(I) and 8(I) hereof, the Company shall
issue and sell to the Investor and the Investor shall purchase from the Company
(such purchase, the “Initial Purchase”) Six Hundred Two Thousand Four Hundred
Twenty-Two (602,422) Purchase Shares (collectively, the “Initial Purchase
Shares”) for aggregate consideration of Two Hundred Fifty Thousand Dollars
($250,000) (the “Initial Purchase Amount”).

 

 

 



 7 

 

 

(b)       Commencement of Regular Sales of Common Stock. Upon the satisfaction
of all of the conditions set forth in Sections 7(II) and 8(II) hereof (the
“Commencement” and the date of satisfaction of such conditions the “Commencement
Date”) and thereafter, the Company shall have the right, but not the obligation,
to direct the Investor, by its delivery to the Investor of a Regular Purchase
Notice from time to time, to purchase up to One Hundred Thousand (100,000)
Purchase Shares, subject to adjustment as set forth below in this Section 2(b)
(such maximum number of Purchase Shares, as may be adjusted from time to time,
the “Regular Purchase Share Limit”), at the Purchase Price on the Purchase Date
(each such purchase a “Regular Purchase”); provided, however, that (i) the
Regular Purchase Share Limit shall be increased to One Hundred Fifty Thousand
(150,000) Purchase Shares, if the Closing Sale Price of the Common Stock on the
applicable Purchase Date is not below $1.00, and (ii) the Regular Purchase Share
Limit shall be increased to Two Hundred Thousand (200,000) Purchase Shares, if
the Closing Sale Price of the Common Stock on the applicable Purchase Date is
not below $1.50 (all of which share and dollar amounts shall be appropriately
proportionately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction; provided that if, after
giving effect to the full proportionate adjustment to the Regular Purchase Share
Limit therefor, the Fully Adjusted Regular Purchase Share Limit then in effect
would preclude the Company from delivering to the Investor a Regular Purchase
Notice hereunder for a Purchase Amount (calculated by multiplying (X) the number
of Purchase Shares equal to the Fully Adjusted Regular Purchase Share Limit, by
(Y) the Purchase Price per Purchase Share covered by such Regular Purchase
Notice on the applicable Purchase Date therefor) equal to or greater than
Seventy-Five Thousand Dollars ($75,000), the Regular Purchase Share Limit for
such Regular Purchase Notice shall not be fully adjusted to equal the applicable
Fully Adjusted Regular Purchase Share Limit, but rather the Regular Purchase
Share Limit for such Regular Purchase Notice shall be adjusted to equal the
applicable Alternate Adjusted Regular Purchase Share Limit as of the applicable
Purchase Date for such Regular Purchase Notice); and provided, further, however,
that the Investor’s committed obligation under any single Regular Purchase
(other than any Regular Purchase with respect to which an Alternate Adjusted
Regular Purchase Share Limit shall apply) shall not exceed Fifty Thousand
Dollars ($50,000), unless the median aggregate dollar value of the volume of
shares of Common Stock traded on the Principal Market during the twenty (20)
consecutive trading day period ending on the Purchase Date of the applicable
Regular Purchase equals or exceeds One Hundred Thousand Dollars ($100,000), in
which case the Investor’s committed obligation under such single Regular
Purchase (other than any Regular Purchase with respect to which an Alternate
Adjusted Regular Purchase Share Limit shall apply) shall not exceed Five Hundred
Thousand Dollars ($500,000). If the Company delivers any Regular Purchase Notice
for a Purchase Amount in excess of the limitations contained in the immediately
preceding sentence, such Regular Purchase Notice shall be void ab initio to the
extent of the amount by which the number of Purchase Shares set forth in such
Regular Purchase Notice exceeds the number of Purchase Shares which the Company
is permitted to include in such Purchase Notice in accordance herewith, and the
Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Regular Purchase Notice; provided, however, that the Investor
shall remain obligated to purchase the number of Purchase Shares which the
Company is permitted to include in such Regular Purchase Notice. The Company may
deliver a Regular Purchase Notice to the Investor as often as every Business
Day, so long as (i) the Closing Sale Price of the Common Stock on such Business
Day is not less than the Regular Purchase Floor Price and (ii) all Purchase
Shares subject to all prior Regular Purchases have theretofore been received by
the Investor as DWAC Shares in accordance with this Agreement. Notwithstanding
the foregoing, the Company shall not deliver any Regular Purchase Notices to the
Investor during the PEA Period.

 

 

 

 



 8 

 

 

(c)       Accelerated Purchases. Subject to the terms and conditions of this
Agreement, from and after the Commencement Date, in addition to purchases of
Purchase Shares as described in Section 2(a) and Section 2(b) above, the Company
shall also have the right, but not the obligation, to direct the Investor, by
its delivery to the Investor of an Accelerated Purchase Notice from time to time
in accordance with this Agreement, to purchase the applicable Accelerated
Purchase Share Amount at the Accelerated Purchase Price on the Accelerated
Purchase Date therefor in accordance with this Agreement (each such purchase, an
“Accelerated Purchase”). The Company may deliver an Accelerated Purchase Notice
to the Investor only on a Purchase Date on which (i) the Company also properly
submitted a Regular Purchase Notice providing for a Regular Purchase of a number
of Purchase Shares not less than the Regular Purchase Share Limit then in effect
on such Purchase Date in accordance with this Agreement (including, without
limitation, giving effect to any automatic increase to the Regular Purchase
Share Limit as a result of the Closing Sale Price of the Common Stock exceeding
certain thresholds set forth in Section 2(b) above on such Purchase Date and any
other adjustments to the Regular Purchase Share Limit, in each case pursuant to
Section 2(b) above) and (ii) the Closing Sale Price of the Common Stock is not
less than the Accelerated Purchase Floor Price. If the Company delivers any
Accelerated Purchase Notice directing the Investor to purchase an amount of
Purchase Shares that exceeds the Accelerated Purchase Share Amount that the
Company is then permitted to include in such Accelerated Purchase Notice, such
Accelerated Purchase Notice shall be void ab initio to the extent of the amount
by which the number of Purchase Shares set forth in such Accelerated Purchase
Notice exceeds the Accelerated Purchase Share Amount that the Company is then
permitted to include in such Accelerated Purchase Notice (which shall be
confirmed in an Accelerated Purchase Confirmation), and the Investor shall have
no obligation to purchase such excess Purchase Shares in respect of such
Accelerated Purchase Notice; provided, however, that the Investor shall remain
obligated to purchase the Accelerated Purchase Share Amount which the Company is
permitted to include in such Accelerated Purchase Notice. Within one (1)
Business Day after completion of each Accelerated Purchase Date for an
Accelerated Purchase, the Investor shall provide to the Company a written
confirmation of such Accelerated Purchase setting forth the applicable
Accelerated Purchase Share Amount and Accelerated Purchase Price for such
Accelerated Purchase (each, an “Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Accelerated
Purchase Notices to the Investor during the PEA Period.

 

(d)       Additional Accelerated Purchases. Subject to the terms and conditions
of this Agreement, from and after the Commencement Date, in addition to
purchases of Purchase Shares as described in Section 2(a), Section 2(b) and
Section 2(c) above, the Company shall also have the right, but not the
obligation, to direct the Investor, by its timely delivery to the Investor of an
Additional Accelerated Purchase Notice on an Additional Accelerated Purchase
Date in accordance with this Agreement, to purchase the applicable Additional
Accelerated Purchase Share Amount at the applicable Additional Accelerated
Purchase Price therefor in accordance with this Agreement (each such purchase,
an “Additional Accelerated Purchase”). The Company may deliver multiple
Additional Accelerated Purchase Notices to the Investor on an Additional
Accelerated Purchase Date; provided, however, that the Company may deliver an
Additional Accelerated Purchase Notice to the Investor only (i) on a Business
Day that is also the Accelerated Purchase Date for an Accelerated Purchase with
respect to which the Company properly submitted to the Investor an Accelerated
Purchase Notice in accordance with this Agreement on the applicable Purchase
Date for a Regular Purchase of a number of Purchase Shares not less than the
Regular Purchase Share Limit then in effect in accordance with this Agreement
(including, without limitation, giving effect to any automatic increase to the
Regular Purchase Share Limit as a result of the Closing Sale Price of the Common
Stock exceeding certain thresholds set forth in Section 2(b) above on such
Purchase Date and any other adjustments to the Regular Purchase Share Limit, in
each case pursuant to Section 2(b) above), (ii) if the Closing Sale Price of the
Common Stock on the Business Day immediately preceding the Business Day on which
such Additional Accelerated Purchase Notice is delivered is not less than the
Additional Accelerated Purchase Floor Price, and (iii) if all Purchase Shares
subject to all prior Regular Purchases, Accelerated Purchases and Additional
Accelerated Purchases, including, without limitation, those that have been
effected on the same Business Day as the applicable Additional Accelerated
Purchase Date with respect to which the applicable Additional Accelerated
Purchase relates, in each case have theretofore been received by the Investor as
DWAC Shares in accordance with this Agreement. If the Company delivers any
Additional Accelerated Purchase Notice directing the Investor to purchase an
amount of Purchase Shares that exceeds the Additional Accelerated Purchase Share
Amount that the Company is then permitted to include in such Additional
Accelerated Purchase Notice, such Additional Accelerated Purchase Notice shall
be void ab initio to the extent of the amount by which the number of Purchase
Shares set forth in such Additional Accelerated Purchase Notice exceeds the
Additional Accelerated Purchase Share Amount that the Company is then permitted
to include in such Additional Accelerated Purchase Notice (which shall be
confirmed in an Additional Accelerated Purchase Confirmation), and the Investor
shall have no obligation to purchase such excess Purchase Shares in respect of
such Additional Accelerated Purchase Notice; provided, however, that the
Investor shall remain obligated to purchase the Additional Accelerated Purchase
Share Amount which the Company is permitted to include in such Additional
Accelerated Purchase Notice. Within one (1) Business Day after completion of
each Additional Accelerated Purchase Date, the Investor will provide to the
Company a written confirmation of each Additional Accelerated Purchase on such
Additional Accelerated Purchase Date setting forth the applicable Additional
Accelerated Purchase Share Amount and Additional Accelerated Purchase Price for
each such Additional Accelerated Purchase on such Additional Accelerated
Purchase Date (each, an “Additional Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Additional
Accelerated Purchase Notices to the Investor during the PEA Period.

 

 

 



 9 

 

 

(e)        Payment for Purchase Shares. For the Initial Purchase and each
Regular Purchase, the Investor shall pay to the Company an amount equal to the
Purchase Amount with respect to such Regular Purchase and Initial Purchase,
respectively, as full payment for such Purchase Shares via wire transfer of
immediately available funds on the same Business Day that the Investor receives
such Purchase Shares, if such Purchase Shares are received by the Investor
before 1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day. For each
Accelerated Purchase and each Additional Accelerated Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Accelerated Purchase and Additional Accelerated Purchase, respectively, as
full payment for such Purchase Shares via wire transfer of immediately available
funds on the second Business Day following the date that the Investor receives
such Purchase Shares. If the Company or the Transfer Agent shall fail for any
reason or for no reason to electronically transfer any Purchase Shares as DWAC
Shares in respect of a Regular Purchase, an Accelerated Purchase or an
Additional Accelerated Purchase (as applicable) within two (2) Business Days
following the receipt by the Company of the Purchase Price, Accelerated Purchase
Price and Additional Accelerated Purchase Price, respectively, therefor in
compliance with this Section 2(e), and if on or after such Business Day the
Investor purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Investor of such Purchase
Shares that the Investor anticipated receiving from the Company in respect of
such Regular Purchase, Accelerated Purchase or Additional Accelerated Purchase
(as applicable), then the Company shall, within two (2) Business Days after the
Investor’s request, either (i) pay cash to the Investor in an amount equal to
the Investor’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased (the “Cover Price”), at which point
the Company’s obligation to deliver such Purchase Shares as DWAC Shares shall
terminate, or (ii) promptly honor its obligation to deliver to the Investor such
Purchase Shares as DWAC Shares and pay cash to the Investor in an amount equal
to the excess (if any) of the Cover Price over the total Purchase Amount paid by
the Investor pursuant to this Agreement for all of the Purchase Shares to be
purchased by the Investor in connection with such Regular Purchase, Accelerated
Purchase and Additional Accelerated Purchase (as applicable). The Company shall
not issue any fraction of a share of Common Stock upon the Initial Purchase or
any Regular Purchase, Accelerated Purchase or Additional Accelerated Purchase.
If the issuance would result in the issuance of a fraction of a share of Common
Stock, the Company shall round such fraction of a share of Common Stock up or
down to the nearest whole share. All payments made under this Agreement shall be
made in lawful money of the United States of America or wire transfer of
immediately available funds to such account as the Company may from time to time
designate by written notice in accordance with the provisions of this Agreement.
Whenever any amount expressed to be due by the terms of this Agreement is due on
any day that is not a Business Day, the same shall instead be due on the next
succeeding day that is a Business Day.

 

(f)       Beneficial Ownership Limitation. Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell, and
the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor of more than 4.99% of the
outstanding shares of Common Stock (the “Beneficial Ownership Limitation”). Upon
the written or oral request of the Investor, the Company shall promptly (but not
later than 24 hours) confirm orally or in writing to the Investor the number of
shares of Common Stock then outstanding. The Investor and the Company shall each
cooperate in good faith in the determinations required hereby and the
application hereof. The Investor’s written certification to the Company of the
applicability of the Beneficial Ownership Limitation, and the resulting effect
thereof hereunder at any time, shall be conclusive with respect to the
applicability thereof and such result absent manifest error.

 

 

 



 10 

 

 

3.       INVESTOR'S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a)       Investment Purpose.  The Investor is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other Persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting the Investor’s right to sell
the Securities at any time pursuant to the Registration Statement described
herein or otherwise in compliance with applicable federal and state securities
laws).  The Investor is acquiring the Securities hereunder in the ordinary
course of its business.

 

(b)       Accredited Investor Status. The Investor is an "accredited investor"
as that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(c)       Reliance on Exemptions. The Investor understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 

(d)       Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice from its own independent advisors as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities and is not relying on any accounting, legal, tax or other advise from
the Company, its officers, directors, representatives or advisors.

 

(e)       No Governmental Review. The Investor understands that no U.S. federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

 

 



 11 

 

 

(f)       Transfer or Sale. The Investor understands that (i) the Securities may
not be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

 

(g)       Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(h)       Residency. The Investor is a resident of the State of Illinois.

 

(i)       No Short Selling. The Investor represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) "short sale" (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

4.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that, except as set forth in
the disclosure schedules attached hereto or in the SEC Documents expressly
referred to as exceptions or qualifications with respect to specific
representations and warranties of the Company in this Section 4 (in each case,
which exceptions shall be deemed to be a part of the representations and
warranties made hereunder), as of the date hereof and as of the Commencement
Date:

 

(a)       Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted.  Neither the Company nor any of its Subsidiaries is in
violation or default of any of the provisions of its respective certificate or
Articles of Incorporation, bylaws or other organizational or charter
documents.  Each of the Company and its Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in a Material Adverse Effect and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification. The Company has no Subsidiaries except as set forth in the
Company’s Annual Report on Form 10-K for the year ended July 31, 2019.

 

 

 



 12 

 

 

(b)       Authorization; Enforcement; Validity. (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other Transaction Documents to which it is a party, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares (as defined below in Section
5(e)) and the reservation for issuance and the issuance of the Purchase Shares
issuable under this Agreement, have been duly authorized by the Company's Board
of Directors and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders (except as provided in this
Agreement), (iii) each of this Agreement and the Registration Rights Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) each of this Agreement and
the Registration Rights Agreement constitutes, and each other Transaction
Document upon its execution on behalf of the Company, shall constitute, the
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies. The
Board of Directors of the Company has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit C attached
hereto to authorize this Agreement, the Registration Rights Agreement and the
transactions contemplated hereby. The Signing Resolutions are valid, in full
force and effect and have not been modified or supplemented in any respect. The
Company has delivered to the Investor a true and correct copy of minutes of a
meeting of the Board of Directors of the Company at which the Signing
Resolutions were duly adopted by the Board of Directors or a unanimous written
consent adopting the Signing Resolutions executed by all of the members of the
Board of Directors of the Company. Except as set forth in this Agreement, no
other approvals or consents of the Company’s Board of Directors, any authorized
committee thereof, or stockholders (except as provided in this Agreement) is
necessary under applicable laws and the Company’s Articles of Incorporation or
Bylaws to authorize the execution and delivery of the Transaction Documents or
any of the transactions contemplated thereby, including, but not limited to, the
issuance of the Securities.

 

(c)       Capitalization. As of the date hereof, the authorized capital stock of
the Company is set forth in the Company’s Quarterly Report on Form 10-Q for the
quarterly period ended April 30, 2020. Except as disclosed in the SEC Documents
(as defined below), (i) no shares of the Company's capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except the Registration Rights
Agreement), (v) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement. The
Company has furnished to the Investor true and correct copies of the Company's
Articles of Incorporation, as amended and as in effect on the date hereof (the
"Articles of Incorporation"), and the Company's Bylaws, as amended and as in
effect on the date hereof (the "Bylaws"), and summaries of the material terms of
all securities convertible into or exercisable for Common Stock, if any, and
copies of any documents containing the material rights of the holders thereof in
respect thereto that are not disclosed in the SEC Documents.

 

 

 



 13 

 

 

(d)       Issuance of Securities. Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Purchase Shares
(including, without limitation, the Initial Purchase Shares) shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions (other than such restrictions on transfer arising under the
Securities Act prior to the effective date of the Registration Statement
registering the resale thereof by the Investor under the Securities Act), rights
of first refusal and preemptive rights with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock
under the Articles of Incorporation, Bylaws and the Nevada Revised Statutes.
Upon issuance in accordance with the terms and conditions of this Agreement, the
Commitment Shares (as defined below in Section 5(e)) shall be validly issued,
fully paid and nonassessable and free from all taxes, liens, charges,
restrictions (other than such restrictions on transfer arising under the
Securities Act prior to the effective date of the Registration Statement
registering the resale thereof by the Investor under the Securities Act), rights
of first refusal and preemptive rights with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock
under the Articles of Incorporation, Bylaws and the Nevada Revised Statutes.
20,000,000 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement as Purchase Shares (other than the
Initial Purchase Shares).

 

(e)       No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Commitment Shares and the reservation for issuance and issuance
of the Purchase Shares) will not (i) result in a violation of the Articles of
Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or the Bylaws or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and the
rules and regulations of the Principal Market applicable to the Company or any
of its Subsidiaries) or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected, except in the case of conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
under clause (ii), which could not reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor its Subsidiaries is in
violation of any term of or in default under its articles or certificate of
incorporation, any Certificate of Designation, Preferences and Rights of any
outstanding series of preferred stock of the Company or bylaws or their
organizational charter or bylaws, respectively. Neither the Company nor any of
its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments that could not reasonably be expected to have a
Material Adverse Effect. The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, ordinance
or regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement and as required under the Securities Act or
applicable state securities laws and the rules and regulations of the Principal
Market, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms hereof or thereof. Except as
set forth elsewhere in this Agreement, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the
Commencement Date.

 

 

 



 14 

 

 

(f)       SEC Documents; Financial Statements. The Company has filed with the
SEC all reports, schedules, forms, statements and other documents required to be
filed by the Company under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the twelve months preceding the
date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”).  As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable. None of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. Except as set forth in the SEC
Documents, the Company has received no notices or correspondence from the SEC
for the one year preceding the date hereof. The SEC has not commenced any
enforcement proceedings against the Company or any of its Subsidiaries.

 

(g)       Absence of Certain Changes. Except as disclosed in the SEC Documents,
since July 31, 2019, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

 

(h)       Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company's or its Subsidiaries' officers or directors
in their capacities as such, which could reasonably be expected to have a
Material Adverse Effect.

 

(i)       Acknowledgment Regarding Investor's Status. The Company acknowledges
and agrees that the Investor is acting solely in the capacity of arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

 

 



 15 

 

 

(j)       No General Solicitation; No Integrated Offering. Neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of the Securities. Neither the Company, nor or any of its affiliates,
nor any Person acting on their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the offer and sale of any
of the Securities under the Securities Act, whether through integration with
prior offerings or otherwise, or cause this offering of the Securities to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Principal Market.

 

(k)       Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. None of the Company's material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement. The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of any
material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others, and there
is no claim, action or proceeding being made or brought against, or to the
Company's knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.

 

(l)       Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m)       Title. The Company and its Subsidiaries have good and marketable title
in fee simple to all real property owned by them and good and marketable title
in all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”) and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and its
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and its Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

 

(n)       Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

 

 



 16 

 

 

(o)       Tax Status. The Company and each of its Subsidiaries has made or filed
all federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(p)       Transactions With Affiliates.  Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 

(q)       Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Articles of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.

 

(r)        Disclosure.  Except with respect to the material terms and conditions
of the transactions contemplated by the Transaction Documents that will be
timely publicly disclosed by the Company, the Company confirms that neither it
nor any other Person acting on its behalf has provided the Investor or its
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information which is not otherwise disclosed in
the Registration Statement or the SEC Documents.   The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company.  All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement are true and correct in all material respects.  The Company
acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

 

(s)       Foreign Corrupt Practices.  Neither the Company, nor to the knowledge
of the Company, any agent or other Person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

 

 



 17 

 

 

(t)       DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(u)       Sarbanes-Oxley. The Company is in compliance in all material respects
with all provisions of the Sarbanes-Oxley Act of 2002, as amended, which are
applicable to it as of the date hereof.

 

(v)       Certain Fees. Except as set forth in Schedule 4(v), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. The Investor shall have no obligation with respect to
any fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section 4(v) that may be due in connection
with the transactions contemplated by the Transaction Documents.

 

(w)       Investment Company. The Company is not, and immediately after receipt
of payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

(x)       Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. The Company has not, in the twelve
(12) months preceding the date hereof, received any notice from any Person to
the effect that the Company is not in compliance with the listing or maintenance
requirements of the Principal Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements. The Principal Market has not
commenced any delisting proceedings against the Company.

 

(y)       Accountants. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 

(z)       No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(aa) Shell Company Status. The Company is not currently, and has never been, an
issuer identified in Rule 144(i)(1) under the Securities Act.

 

(bb) No Disqualification Events. None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering contemplated hereby, any beneficial owner
of 20% or more of the Company's outstanding voting equity securities, calculated
on the basis of voting power, nor any promoter (as that term is defined in Rule
405 under the Securities Act) connected with the Company in any capacity at the
time of sale (each, an “Issuer Covered Person”) is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.

 

 

 



 18 

 

 

5.       COVENANTS.

 

(a)       Filing of Current Report and Registration Statement. The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a Current Report on Form 8-K relating to the transactions contemplated
by, and describing the material terms and conditions of, the Transaction
Documents (the “Current Report”). The Company shall permit the Investor to
review and comment upon the substantially final pre-filing draft version of the
Current Report at least two (2) Business Days prior to its filing with the SEC,
and the Company shall give due consideration to all such comments. The Investor
shall use its reasonable best efforts to comment upon the substantially final
pre-filing draft version of the Current Report within one (1) Business Day from
the date the Investor receives it from the Company. The Company shall also file
with the SEC, within twenty (20) Business Days from the date hereof, a new
registration statement (the “Registration Statement”) covering only the resale
of the Purchase Shares (including, without limitation, all of the Initial
Purchase Shares) and all of the Commitment Shares, in accordance with the terms
of the Registration Rights Agreement between the Company and the Investor, dated
as of the date hereof (the “Registration Rights Agreement”).

 

(b)       Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the issuance of the Commitment Shares and the sale of the Purchase
Shares to the Investor under this Agreement and (ii) any subsequent resale of
all Commitment Shares and all Purchase Shares by the Investor, in each case,
under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.

 

(c)       Listing/DTC. The Company shall promptly secure the listing of all of
the Purchase Shares and Commitment Shares to be issued to the Investor hereunder
on the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any, upon
which the Common Stock is then listed, and shall use commercially reasonable
efforts to maintain, so long as any shares of Common Stock shall be so listed,
such listing of all such Securities from time to time issuable hereunder. The
Company shall maintain the listing of the Common Stock on the Principal Market
and shall comply with the Company’s reporting, filing and other obligations
under the bylaws or rules and regulations of the Principal Market. Neither the
Company nor any of its Subsidiaries shall take any action that would reasonably
be expected to result in the delisting or suspension of the Common Stock on the
Principal Market. The Company shall promptly, and in no event later than the
Business Day immediately following the date of receipt by the Company, provide
to the Investor copies of any notices it receives from the Principal Market
regarding the continued eligibility of the Common Stock for listing on the
Principal Market; provided, however, that the Company shall not be required to
provide the Investor copies of any such notice that the Company (i) reasonably
believes constitutes material non-public information or (ii) is not be required
to be publicly disclosed in any report or statement filed with the SEC under the
Exchange Act or the Securities Act. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 5(c). The
Company shall take all action necessary to ensure that its Common Stock can be
transferred electronically as DWAC Shares.

 

(d)       Prohibition of Short Sales and Hedging Transactions. The Investor
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

(e)       Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause to be issued
to the Investor a total of 793,802 shares of Common Stock (the “Commitment
Shares”) not later than the close of business on the next Business Day
immediately following the date of this Agreement and shall, concurrently with
the execution of this Agreement on the date hereof, deliver to the Transfer
Agent the Irrevocable Transfer Agent Instructions with respect to the issuance
of such Commitment Shares to the Investor within such time period. For the
avoidance of doubt, all of the Commitment Shares shall be fully earned as of the
date of this Agreement, whether or not the Commencement shall occur or any
Purchase Shares (other than the Initial Purchase Shares) are purchased by the
Investor under this Agreement and irrespective of any subsequent termination of
this Agreement.

 

 

 



 19 

 

 

(f)       Due Diligence; Non-Public Information. The Investor shall have the
right, from time to time as the Investor may reasonably deem appropriate, to
perform reasonable due diligence on the Company during normal business hours.
Subject to the below restrictions and covenants regarding material, non-public
information, the Company and its officers and employees shall provide
information and reasonably cooperate with the Investor in connection with any
reasonable request by the Investor related to the Investor's due diligence of
the Company. Each party hereto agrees not to disclose any Confidential
Information of the other party to any third party and shall not use the
Confidential Information for any purpose other than in connection with, or in
furtherance of, the transactions contemplated hereby. Each party hereto
acknowledges that the Confidential Information shall remain the property of the
disclosing party and agrees that it shall take all reasonable measures to
protect the secrecy of any Confidential Information disclosed by the other
party. The Company confirms that neither it, nor or any of its Subsidiaries or
affiliates will, and the Company shall use its reasonable best efforts to ensure
that none of their respective directors, officers, employees, stockholders,
agents or other Persons acting on their behalf will, directly or indirectly,
provide the Investor or its agents or counsel with any information that
constitutes or might constitute material, non-public information, unless a
simultaneous public announcement thereof is made by the Company in the manner
contemplated by Regulation FD. In the event of a breach of the foregoing
covenant by the Company, any of its Subsidiaries or affiliates, or any of their
respective directors, officers, employees, stockholders, agents or other Persons
acting on their behalf (as determined in the reasonable good faith judgment of
the Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company; provided the Investor shall have first provided notice to the Company
that it believes it has received information that constitutes material,
non-public information, the Company shall have at least 24 hours to publicly
disclose such material, non-public information prior to any such disclosure by
the Investor, and the Company shall have failed to publicly disclose such
material, non-public information within such time period. The Investor shall not
have any liability to the Company, any of its Subsidiaries or affiliates, or any
of their respective directors, officers, employees, stockholders, agents or
other Persons acting on their behalf, for any such disclosure. The Company
understands and confirms that the Investor shall be relying on the foregoing
covenants in effecting transactions in securities of the Company.

 

(g)        Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase, Accelerated Purchase and
Additional Accelerated Purchase and the Initial Purchase or shall use such other
method, reasonably satisfactory to the Investor and the Company.

 

(h)        Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.

 

(i)       Use of Proceeds. The Company will use the net proceeds from the
offering as described in the Registration Statement or the SEC Documents.

 

(j)       Other Transactions. During the term of this Agreement, the Company
shall not enter into, announce or recommend to its shareholders any agreement,
plan, arrangement or transaction in or of which the terms thereof would
restrict, materially delay, conflict with or impair the ability or right of the
Company to perform its obligations under the Transaction Documents, including,
without limitation, the obligation of the Company to deliver the Purchase Shares
and the Commitment Shares to the Investor in accordance with the terms of the
Transaction Documents.

 

 

 



 20 

 

 

(k)       Integration. From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would (i) require
registration of the offer and sale by the Company to the Investor of any of the
Securities under the Securities Act, or (ii) cause this offering of the
Securities by the Company to the Investor to be integrated with other offerings
by the Company in a manner that would require stockholder approval pursuant to
the rules of the Principal Market on which any of the securities of the Company
are listed or designated, unless in the case of this clause (ii), stockholder
approval is obtained before the closing of such subsequent transaction in
accordance with the rules of such Principal Market.

 

(l)       Limitation on Variable Rate Transactions. From and after the date of
this Agreement until the later of (i) the 36-month anniversary of the date of
this Agreement and (ii) the 36-month anniversary of the Commencement Date (if
the Commencement has occurred), in either case irrespective of any earlier
termination of this Agreement, the Company shall be prohibited from effecting or
entering into an agreement to effect any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents (or a combination of
units thereof) involving a Variable Rate Transaction, other than in connection
with an Exempt Issuance. The Investor shall be entitled to obtain injunctive
relief against the Company and its Subsidiaries to preclude any such issuance,
which remedy shall be in addition to any right to collect damages, without the
necessity of showing economic loss and without any bond or other security being
required. “Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock. “Variable Rate Transaction” means a transaction in which
the Company (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock or Common Stock Equivalents either (A)
at a conversion price, exercise price, exchange rate or other price that is
based upon and/or varies with the trading prices of or quotations for the Common
Stock at any time after the initial issuance of such debt or equity securities
(including, without limitation, pursuant to any “cashless exercise” provision),
or (B) with a conversion, exercise or exchange price that is subject to being
reset at some future date after the initial issuance of such debt or equity
security or upon the occurrence of specified or contingent events directly or
indirectly related to the business of the Company or the market for the Common
Stock (including, without limitation, any “full ratchet” or “weighted average”
anti-dilution provisions), (ii) issues or sells any debt or equity securities,
including without limitation, Common Stock or Common Stock Equivalents, either
(A) at a price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock, or (B) that is subject to or
contains any put, call, redemption, buy-back, price-reset or other similar
provision or mechanism (including, without limitation, a “Black-Scholes” put or
call right) that provides for the issuance of additional debt or equity
securities of the Company or the payment of cash by the Company, or (iii) enters
into any agreement, including, but not limited to, an “equity line of credit”,
“at-the-market offering” or other continuous offering or similar offering of
Common Stock or Common Stock Equivalents, whereby the Company may sell Common
Stock or Common Stock Equivalents at a future determined price. “Exempt
Issuance” means the issuance of (a) Common Stock, options or other equity
incentive awards to employees, officers, directors or vendors of the Company
pursuant to any equity incentive plan duly adopted (before or after the date of
this Agreement) for such purpose by the Board of Directors or a majority of the
members of a committee of directors established for such purpose, (b) (1) any
Securities issued to the Investor pursuant to this Agreement, (2) any securities
issued upon the exercise or exchange of or conversion of any shares of Common
Stock or Common Stock Equivalents held by the Investor at any time, or (3) any
securities issued upon the exercise or exchange of or conversion of any Common
Stock Equivalents issued and outstanding on the date of this Agreement, provided
that such securities referred to in this clause (3) have not been amended since
the date of this Agreement to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities, (c) securities issued pursuant to acquisitions, divestitures,
licenses, partnerships, collaborations or strategic transactions approved by the
Board of Directors or a majority of the members of a committee of directors
established for such purpose, which acquisitions, divestitures, licenses,
partnerships, collaborations or strategic transactions can have a Variable Rate
Transaction component, provided that any such issuance shall only be to a Person
(or to the equity holders of a Person) which is, itself or through its
subsidiaries, an operating company or an asset in a business synergistic with
the business of the Company and shall provide to the Company additional benefits
in addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, or
(d) Common Stock issued pursuant to an “at-the-market offering” by the Company
exclusively through one or more registered broker-dealers acting primarily as
agent(s) of the Company pursuant to a written equity distribution or sales
agreement between the Company and such registered broker-dealer(s).

 

 

 



 21 

 

 

6.       TRANSFER AGENT INSTRUCTIONS.

 

 

(b)               On the date of this Agreement, the Company shall issue
irrevocable instructions to the Transfer Agent substantially in the form
attached hereto as Exhibit C to issue the Initial Purchase Shares and the
Commitment Shares in accordance with the terms of this Agreement (the
“Irrevocable Transfer Agent Instructions”). The certificate(s) or book-entry
statement(s) representing the Initial Purchase Shares and the Commitment Shares,
except as set forth below, shall bear the following restrictive legend (the
“Restrictive Legend”):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

(c)               On the earlier of (i) the Commencement Date and (ii) such time
that the Investor shall request, provided all conditions of Rule 144 under the
Securities Act are met (and, if reasonably requested by the Company or the
Transfer Agent, delivery by the Investor of an executed Rule 144 seller
representation letter in customary form and substance), the Company shall, no
later than two (2) Business Days following the delivery by the Investor to the
Company or the Transfer Agent of one or more legended certificates or book-entry
statements representing the Initial Purchase Shares and/or Commitment Shares
(which certificates or book-entry statements the Investor shall promptly deliver
on or prior to the first to occur of the events described in clauses (i) and
(ii) of this sentence), as directed by the Investor, issue and deliver (or cause
to be issued and delivered) to the Investor, as requested by the Investor,
either: (A) a certificate or book-entry statement representing such Initial
Purchase Shares and/or Commitment Shares that is free from all restrictive and
other legends or (B) a number of shares of Common Stock equal to the number of
Initial Purchase Shares and/or Commitment Shares represented by the
certificate(s) or book-entry statement(s) so delivered by the Investor as DWAC
Shares. The Company shall take all actions necessary or desirable to carry out
the intent and accomplish the purposes of the immediately preceding sentence,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Transfer Agent, and any
successor transfer agent of the Company, as may be requested from time to time
by the Investor or necessary or desirable to carry out the intent and accomplish
the purposes of the immediately preceding sentence. On the Commencement Date,
the Company shall issue to the Transfer Agent, and any subsequent transfer
agent, (i) irrevocable instructions in the form substantially similar to those
used by the Investor in substantially similar transactions (the “Commencement
Irrevocable Transfer Agent Instructions”) and (ii) the notice of effectiveness
of the Registration Statement in the form attached as an exhibit to the
Registration Rights Agreement (the “Notice of Effectiveness of Registration
Statement”), in each case to issue the Commitment Shares and the Purchase Shares
in accordance with the terms of this Agreement and the Registration Rights
Agreement. All Purchase Shares to be issued from and after Commencement to or
for the benefit of the Investor pursuant to this Agreement shall be issued only
as DWAC Shares. The Company represents and warrants to the Investor that, while
this Agreement is effective, no instruction other than the Commencement
Irrevocable Transfer Agent Instructions and the Notice of Effectiveness of
Registration Statement referred to in this Section 6(b) will be given by the
Company to the Transfer Agent with respect to the Purchase Shares or the
Commitment Shares from and after Commencement, and the Purchase Shares and the
Commitment Shares covered by the Registration Statement shall otherwise be
freely transferable on the books and records of the Company. The Company agrees
that if the Company fails to fully comply with the provisions of this Section
6(b) within five (5) Business Days of the Investor providing the deliveries
referred to above, the Company shall, at the Investor’s written instruction,
purchase such shares of Common Stock containing the Restrictive Legend from the
Investor at the greater of the (i) purchase price paid for such shares of Common
Stock (as applicable) and (ii) the Closing Sale Price of the Common Stock on the
date of the Investor’s written instruction.

 

 

 



 22 

 

 

7.CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF COMMON STOCK.

 

I.       The right of the Company hereunder to sell the Initial Purchase Shares
on the date of this Agreement is subject to the satisfaction of each of the
following conditions:

 

(a)  The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company; and

 

(b)  The representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof.

 

II.        The right of the Company hereunder to commence sales of the Purchase
Shares (other than the Initial Purchase Shares) on the Commencement Date is
subject to the satisfaction of each of the following conditions:

 

(a)  The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

(b)  The Registration Statement covering the resale of the Purchase Shares
(including, without limitation, all of the Initial Purchase Shares) and all of
the Commitment Shares shall have been declared effective under the Securities
Act by the SEC, and no stop order with respect to the Registration Statement
shall be pending or threatened by the SEC; and 

 

(c)  The representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.

 

8.CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

 

I.       The obligation of the Investor to buy the Initial Purchase Shares under
this Agreement is subject to the satisfaction of each of the following
conditions:

 

(a)       The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

(b)       The Common Stock shall be listed or quoted on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, and all Securities to be issued by
the Company to the Investor pursuant to this Agreement shall have been, if
applicable, approved for listing or quotation on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

 

(c)        The representations and warranties of the Company contained in
Section 4 shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 4 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date hereof (except for representations and warranties that speak as of a
specific date, which shall be true and correct in all material respects as of
such specific date, or to the extent already qualified as to materiality in
Section 4 above shall be true and correct in all respects as of such specific
date) and the Company shall have performed, satisfied and complied with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the date
hereof. The Investor shall have received a certificate, executed by the Chief
Executive Officer (“CEO”), President or Chief Financial Officer (“CFO”) of the
Company, dated as of the date hereof, to the foregoing effect in the form
attached hereto as Exhibit A;

 

 

 



 23 

 

 

(d)       The Board of Directors of the Company shall have adopted the Signing
Resolutions, which shall be in full force and effect without any amendment or
supplement thereto as of the date hereof;

 

(e)       The Irrevocable Transfer Agent Instructions shall have been delivered
by the Company to the Transfer Agent (or any successor transfer agent) and
acknowledged in writing (including by email) by the Transfer Agent (or any
successor transfer agent);

 

(f)       All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(g)       No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state or local court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(h)       No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

II.        The obligation of the Investor to buy Purchase Shares (other than the
Initial Purchase Shares) under this Agreement is subject to the satisfaction of
each of the following conditions on or prior to the Commencement Date and, once
such conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

 

(a)       The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

(b)       The Company shall have issued or caused to be issued to the Investor
(i) one or more certificates or book-entry statements representing the Initial
Purchase Shares and the Commitment Shares free from all restrictive and other
legends or (ii) a number of shares of Common Stock equal to the number of
Initial Purchase Shares and Commitment Shares as DWAC Shares, in each case in
accordance with Section 6(b);

 

(c)       The Common Stock shall be listed or quoted on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, and all Securities to be issued by
the Company to the Investor pursuant to this Agreement shall have been, if
applicable, approved for listing or quotation on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

 

 

 



 24 

 

 

(d)       The Investor shall have received the opinions of the Company's legal
counsel dated as of the Commencement Date substantially in the forms agreed
prior to the date of this Agreement by the Company’s legal counsel and the
Investor’s legal counsel;

 

(e)       The representations and warranties of the Company contained in Section
4 shall be true and correct in all material respects (except to the extent that
any of such representations and warranties is already qualified as to
materiality in Section 4 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date hereof and as of the Commencement Date as though made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct in all material respects as of such specific date, or to the
extent already qualified as to materiality in Section 4 above shall be true and
correct in all respects as of such specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit A;

 

(f)       The Board of Directors of the Company shall have adopted the Signing
Resolutions, which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;

 

(g)       As of the Commencement Date, the Company shall have reserved out of
its authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares (other than the Initial Purchase Shares) hereunder,
20,000,000 shares of Common Stock;

 

(h)       The Commencement Irrevocable Transfer Agent Instructions and the
Notice of Effectiveness of Registration Statement each shall have been delivered
to the Transfer Agent (or any successor transfer agent) and acknowledged in
writing (including by email) by the Transfer Agent (or any successor transfer
agent);

 

(i)       The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Nevada issued by the Secretary of State of the State of Nevada as of a date
within ten (10) Business Days of the Commencement Date;

 

(j)       The Company shall have delivered to the Investor a certified copy of
the Articles of Incorporation as certified by the Secretary of State of the
State of Nevada within ten (10) Business Days of the Commencement Date;

 

(k)       The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit B;

 

(l)       The Registration Statement covering the resale of the Purchase Shares
(including, without limitation, all of the Initial Purchase Shares) and all of
the Commitment Shares shall have been declared effective under the Securities
Act by the SEC, and no stop order with respect to the Registration Statement
shall be in effect or threatened by the SEC. The Company shall have prepared and
filed with the SEC, not later than one (1) Business Day after the effective date
of the Registration Statement, a final and complete prospectus (the preliminary
form of which shall be included in the Registration Statement) and shall have
delivered to the Investor a true and complete copy thereof. Such prospectus
shall be current and available for the resale by the Investor of all of the
Securities covered thereby. The Current Report shall have been filed with the
SEC, as required pursuant to Section 5(a). All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC at or during the 12-month period
immediately preceding the Commencement Date pursuant to the reporting
requirements of the Exchange Act shall have been filed with the SEC within the
applicable time periods prescribed for such filings under the Exchange Act,
including any applicable extension periods contemplated by the Exchange Act;

 

 

 



 25 

 

 

(m)       No Event of Default (as defined below) has occurred, and no event
which, after notice and/or lapse of time, would reasonably be expected to become
an Event of Default has occurred;

 

(n)       All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(o)       No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state or local court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(p)       No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

9.INDEMNIFICATION.

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, other than, in the case of clause (c),
with respect to Indemnified Liabilities which directly and primarily result from
the fraud, gross negligence or willful misconduct of an Indemnitee. The
indemnity in this Section 9 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Payment under this indemnification shall be
made within thirty (30) days from the date Investor makes written request for
it. A certificate containing reasonable detail as to the amount of such
indemnification submitted to the Company by Investor shall be conclusive
evidence, absent manifest error, of the amount due from the Company to Investor.
If any action shall be brought against any Indemnitee in respect of which
indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee. Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.

 

 



 26 

 

 

10.       EVENTS OF DEFAULT.

 

An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)       the effectiveness of a registration statement registering the resale
of the Securities lapses for any reason (including, without limitation, the
issuance of a stop order or similar order) or such registration statement (or
the prospectus forming a part thereof) is unavailable to the Investor for resale
of any or all of the Securities to be issued to the Investor under the
Transaction Documents, and such lapse or unavailability continues for a period
of ten (10) consecutive Business Days or for more than an aggregate of thirty
(30) Business Days in any 365-day period, but excluding a lapse or
unavailability where (i) the Company terminates a registration statement after
the Investor has confirmed in writing that all of the Securities covered thereby
have been resold or (ii) the Company supersedes one registration statement with
another registration statement, including (without limitation) by terminating a
prior registration statement when it is effectively replaced with a new
registration statement covering Securities (provided in the case of this clause
(ii) that all of the Securities covered by the superseded (or terminated)
registration statement that have not theretofore been resold are included in the
superseding (or new) registration statement);

 

(b)       the suspension of the Common Stock from trading on the Principal
Market for a period of one (1) Business Day, provided that the Company may not
direct the Investor to purchase any shares of Common Stock during any such
suspension;

 

(c)       the delisting of the Common Stock from OTC Markets (or nationally
recognized successor to the foregoing), provided, however, that the Common Stock
is not immediately thereafter trading on the New York Stock Exchange, The Nasdaq
Capital Market, The Nasdaq Global Market, The Nasdaq Global Select Market, the
NYSE American, the NYSE Arca, or the OTC Bulletin Board (or nationally
recognized successor to any of the foregoing);

 

(d)       the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Investor within two (2) Business Days after the date on which the
Investor is entitled to receive such Purchase Shares under this Agreement;

 

(e)       the Company breaches any representation, warranty, covenant or other
term or condition under any Transaction Document if such breach would reasonably
be expected to have a Material Adverse Effect and except, in the case of a
breach of a covenant which is reasonably curable, only if such breach continues
for a period of at least five (5) Business Days;

 

(f)       if any Person commences a proceeding against the Company pursuant to
or within the meaning of any Bankruptcy Law;

 

(g)       if the Company, pursuant to or within the meaning of any Bankruptcy
Law, (i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

 

(h)       a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

 

 

 



 27 

 

 

(i)       the failure of the Company and each of its Subsidiaries to be insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as reasonably prudent and customary for companies engaged in
the businesses in which the Company and its Subsidiaries are engaged, at a cost
that would not materially and adversely affect the condition, financial or
otherwise, or the earnings, business or operations of the Company and its
Subsidiaries, taken as a whole; or

 

(i)       if at any time the Company is not eligible to transfer its Common
Stock electronically as DWAC Shares.

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would reasonably be expected
to become an Event of Default, has occurred and is continuing, the Company shall
not deliver to the Investor any Regular Purchase Notice, Accelerated Purchase
Notice or Additional Accelerated Purchase Notice.

 

11.       TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)       If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors (any of which would be an Event of Default as
described in Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall
automatically terminate without any liability or payment to the Company (except
as set forth below) without further action or notice by any Person.

 

(b)       In the event that (i) the Company fails to file the Registration
Statement with the SEC within the period specified in Section 5(a) hereof in
accordance with the terms of the Registration Rights Agreement or (ii) the
Commencement shall not have occurred on or before November 30, 2020, due to the
failure to satisfy the conditions set forth in Sections 7(II) and 8(II) above
with respect to the Commencement, then, in the case of clause (i) above, this
Agreement may be terminated by the Investor at any time prior to the filing of
the Registration Statement and, in the case of clause (ii) above, this Agreement
may be terminated by either party at the close of business on November 30, 2020
or thereafter, in each case without liability of such party to the other party
(except as set forth below); provided, however, that the right to terminate this
Agreement under this Section 11(b) shall not be available to any party if such
party is then in breach of any covenant or agreement contained in this Agreement
or any representation or warranty of such party contained in this Agreement
fails to be true and correct such that the conditions set forth in Section
7(II)(c) or Section 8(II)(e), as applicable, could not then be satisfied.

 

(c)        At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below). The Company Termination Notice
shall not be effective until one (1) Business Day after it has been received by
the Investor.

 

(d)       This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

 

 



 28 

 

 

(e)       If, for any reason or for no reason, the full Available Amount has not
been purchased in accordance with Section 2 of this Agreement by the Maturity
Date, this Agreement shall automatically terminate on the Maturity Date, without
any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the execution and delivery of this Agreement and any termination
of this Agreement. No termination of this Agreement shall (i) affect the
Company’s or the Investor’s rights or obligations under (A) this Agreement with
respect to the Initial Purchase or any pending Regular Purchases, Accelerated
Purchases or Additional Accelerated Purchases and the Company and the Investor
shall complete their respective obligations with respect to the Initial Purchase
and any pending Regular Purchases, Accelerated Purchases and Additional
Accelerated Purchases under this Agreement and (B) the Registration Rights
Agreement, which shall survive any such termination, or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.

 

12.       MISCELLANEOUS.

 

(a)       Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Nevada shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement, the Registration
Rights Agreement and the other Transaction Documents shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of Illinois, County of Cook, for the adjudication of any dispute
hereunder or under the other Transaction Documents or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(b)       Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file, including any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com, www.echosign.adobe.com, etc., shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

 

 



 29 

 

 

(c)       Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)       Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)       Entire Agreement. The Transaction Documents supersede all other prior
oral or written agreements between the Investor, the Company, their affiliates
and Persons acting on their behalf with respect to the subject matter thereof,
and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents.

 

(f)       Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

Odyssey Group International, Inc.

2372 Morse Avenue

Irvine, CA 92614

Telephone: (619) 832-2900

E-mail: michael@odysseygi.com

Attention: Michael Redmond, President and CEO

 

With a copy to (which shall not constitute notice or service of process):

Troutman Pepper Hamilton Sanders LLP

400 Berwyn Park

899 Cassatt Road

Berwyn, PA 19312

Telephone: (610) 640-7853

Facsimile: (610) 640-7835

Email: scott.jones@troutman.com

Attention: Scott R. Jones, Esq.

 

 

 



 30 

 

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone: 312-822-9300

Facsimile: 312-822-9301

E-mail: jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention: Josh Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

Dorsey & Whitney LLP

51 West 52nd Street

New York, NY 10019

Telephone: (212) 415-9214

Facsimile: (212) 953-7201

E-mail: marsico.anthony@dorsey.com

Attention: Anthony J. Marsico, Esq.

 

If to the Transfer Agent:

Empire Stock Transfer

1859 Whitney Mesa Drive

Henderson, Nevada 89014

Telephone: (702) 818-5898

Email: brian@empirestock.com

Attention: Brian Barthlow

 

or at such other address and/or facsimile number and/or email address and/or to
the attention of such other Person as the recipient party has specified by
written notice given to each other party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or email account
containing the time, date, and recipient facsimile number or email address, as
applicable, or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or email or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

(g)       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

 

 

 



 31 

 

 

(h)       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and, except as set forth in Section 9, is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

(i)       Publicity. The Company shall afford the Investor and its counsel with
the opportunity to review and comment upon, shall consult with the Investor and
its counsel on the form and substance of, and shall give due consideration to
all such comments from the Investor or its counsel on, any press release, SEC
filing or any other public disclosure by or on behalf of the Company relating to
the Investor, its purchases hereunder or any aspect of the Transaction Documents
or the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any portion of such press release, SEC filing or other
public disclosure at least 24 hours prior to any release, filing or use by the
Company thereof. The Company agrees and acknowledges that its failure to fully
comply with this provision constitutes a Material Adverse Effect.

 

(j)       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to consummate and make
effective, as soon as reasonably possible, the Commencement, and to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

 

(k)       No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that, except as set forth in Schedule
4(v), it has not engaged any financial advisor, placement agent, broker or
finder in connection with the transactions contemplated hereby. The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated hereby,
including, without limitation, to the Person(s) listed on Schedule 4(v). The
Company shall pay, and hold the Investor harmless against, any liability, loss
or expense (including, without limitation, reasonable attorneys' fees and out of
pocket expenses) arising in connection with any such claim.

 

(l)       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(m)       Remedies, Other Obligations, Breaches and Injunctive Relief. The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor's right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

 

 



 32 

 

 

(n)       Enforcement Costs. If: (i) this Agreement is placed by the Investor in
the hands of an attorney for enforcement or is enforced by the Investor through
any legal proceeding; (ii) an attorney is retained to represent the Investor in
any bankruptcy, reorganization, receivership or other proceedings affecting
creditors' rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including reasonable attorneys' fees incurred in connection therewith, in
addition to all other amounts due hereunder.

 

(o)       Amendment and Waiver; Failure or Indulgence Not Waiver. No provision
of this Agreement may be amended or waived by the parties from and after the
date that is one (1) Business Day immediately preceding the initial filing of
the Registration Statement with the SEC. Subject to the immediately preceding
sentence, (i) no provision of this Agreement may be amended other than by a
written instrument signed by both parties hereto and (ii) no provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

 

 

 

* * * * *

 

 

 

 

 

 

 



 33 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

 

 

 

THE COMPANY:

 

ODYSSEY GROUP INTERNATIONAL, INC.

 

 

By: /s/ J. Michael Redmond                             

Name: Joseph Michael Redmond

Title: President and CEO

 

 

 

 

INVESTOR:

 

LINCOLN PARK CAPITAL FUND, LLC

BY: LINCOLN PARK CAPITAL, LLC

BY: ROCKLEDGE CAPITAL CORPORATION

 

 

By: /s/ Josh Scheinfeld                             

Name: Josh Scheinfeld

Title: President

 

 

 

 

 



 34 

 

 

EXHIBITS

 

 

Exhibit A Form of Officer’s Certificate Exhibit B Form of Resolutions of Board
of Directors of the Company Exhibit C Form of Secretary’s Certificate Exhibit D
Form of Letter to Transfer Agent    



 

 

 

 

 

 

 

 

 

 

 

 



 35 

 

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
[Section 8(I)(c)] [Section 8(II)(e)] of that certain Purchase Agreement dated as
of August 13, 2020, (“Purchase Agreement”), by and between ODYSSEY GROUP
INTERNATIONAL, INC., a Nevada corporation (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC (the “Investor”). Terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Purchase Agreement.

 

The undersigned, [________________], [______________________] of the Company,
hereby certifies, on behalf of the Company and not in his individual capacity,
as follows:

 

1.       I am the [_______________________] of the Company and make the
statements contained in this Certificate;

 

2.       The representations and warranties of the Company are true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 of the
Purchase Agreement, in which case, such representations and warranties are true
and correct without further qualification) as of the date when made and as of
[the date hereof] [the Commencement Date] as though made at that time (except
for representations and warranties that speak as of a specific date, in which
case such representations and warranties are true and correct as of such date);

 

3.       The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the [the date hereof] [the Commencement Date].

 

4.       The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

______________________

Name:

Title:

 

The undersigned as Secretary of ODYSSEY GROUP INTERNATIONAL, INC., a Nevada
corporation, hereby certifies that [______________] is the duly elected,
appointed, qualified and acting [______________] of ODYSSEY GROUP INTERNATIONAL,
INC. and that the signature appearing above is his genuine signature.

 

___________________________________

[_____________], Secretary

 

 



 36 

 

 

EXHIBIT B

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

UNANIMOUS WRITTEN CONSENT OF

ODYSSEY GROUP INTERNATIONAL, INC.

 

The undersigned, constituting all of the members of the Board of Directors (the
“Board”) of Odyssey Group International, Inc., a Nevada corporation (the
“Corporation”), pursuant to Section 78.315(2) of the Nevada Revised Statutes and
in accordance with the bylaws of the Company, hereby approve and adopt the
following recitals and resolutions by written consent effective as of later date
as all signatures are affixed to this written consent:

 

WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Purchase Agreement (the “Purchase Agreement”), by and between the
Corporation and Lincoln Park Capital Fund, LLC (“Lincoln Park”), providing for
the purchase by Lincoln Park of up to Ten Million Two Hundred Fifty Thousand
Dollars ($10,250,000) of the Corporation’s common stock, $0.001 par value per
share (the “Common Stock”); and

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, (i) the issuance of 793,802
shares of Common Stock to Lincoln Park as a commitment fee upon the execution of
the Purchase Agreement (the “Commitment Shares”), (ii) the sale of 602,422
shares of Common Stock (collectively, the “Initial Purchase Shares”) upon
execution of the Purchase Agreement for aggregate consideration of $250,000 and
(iii) the sale of up to $10,000,000 worth of additional shares of Common Stock
to Lincoln Park under the Purchase Agreement from time to time thereafter (the
"Purchase Shares").

 

Transaction Documents

 

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved, including the sale by the Corporation of up to
$10,250,000 of shares of Common Stock pursuant to the terms thereof, and that
_______________________ (the “Authorized Officers”) be, and each of them hereby
is, authorized to execute and deliver the Purchase Agreement, and any other
agreements or documents contemplated thereby including, without limitation, a
registration rights agreement (the “Registration Rights Agreement”) providing
for the registration of the shares of the Company’s Common Stock issuable in
respect of the Purchase Agreement on behalf of the Corporation, with such
amendments, changes, additions and deletions as the Authorized Officers may deem
to be appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

 

 



 37 

 

 

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Corporation and Lincoln Park (a copy of which has
been circulated to the Board) are hereby approved and that the Authorized
Officers be, and each of them hereby is, authorized to execute and deliver the
Registration Rights Agreement (pursuant to the terms of the Purchase Agreement),
with such amendments, changes, additions and deletions as the Authorized Officer
may deem appropriate and approve on behalf of, the Corporation, such approval to
be conclusively evidenced by the signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the forms of Irrevocable
Transfer Agent Instructions and Notice of Effectiveness of Registration
Statement, copies of which have been circulated to the Board (collectively, the
“Instructions”), are hereby approved and that the Authorized Officers be, and
each of them hereby is, authorized to execute and deliver the Instructions on
behalf of the Company in accordance with the Purchase Agreement, with such
amendments, changes, additions and deletions as the Authorized Officers may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

Issuance of Common Stock

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital Fund, LLC, 793,802 shares of Common Stock as Commitment Shares and
that upon issuance of the Commitment Shares pursuant to the Purchase Agreement
the Commitment Shares shall be duly authorized, validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof; and

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital Fund, LLC, 602,422 shares of Common Stock as Initial Purchase
Shares and that upon issuance of the Initial Purchase Shares pursuant to the
Purchase Agreement the Initial Purchase Shares shall be duly authorized, validly
issued, fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares (including Initial Purchase
Shares) up to the Available Amount under the Purchase Agreement in accordance
with the terms of the Purchase Agreement and that, upon issuance of the Purchase
Shares pursuant to the Purchase Agreement, the Purchase Shares will be duly
authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and

 

FURTHER RESOLVED, that the Corporation shall initially reserve 20,000,000 shares
of Common Stock for issuance as Purchase Shares (other than Initial Purchase
Shares) under the Purchase Agreement.

 

 

 



 38 

 

 



Filing of 8-K

 

RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and directed to prepare, verify, sign and file, or cause to be
prepared, verified, signed and filed, in the name and on behalf of the Company,
such current reports on Form 8-K and other filings under the Securities Exchange
Act of 1934, as amended, as the Authorized Officer acting shall deem necessary
or appropriate or as may be required by applicable law, and each such Authorized
Officer or such other person as any such Authorized Officer shall designate in
writing is authorized to execute and deliver, in the name and on behalf of the
Corporation, any and all agreements, undertakings, instruments and other
documents and to do any and all things which may be necessary or appropriate in
connection therewith.

 

Registration Statement

 

RESOLVED, that the Authorized Officers be, and each of them acting alone hereby
is, authorized, empowered and directed, for and on behalf of the Corporation, to
cause to be prepared, to execute and to cause to be filed with the Securities
and Exchange Commission (the “Commission”), in accordance with the Securities
Act and in conformity with the rules and regulations thereunder, one or more
registration statements on Form S-1 (each, a “Registration Statement” and
collectively, the “Registration Statements”) or any other form as may be
necessary or appropriate to enable the resale of the Common Stock issued
pursuant to the Offering in such form and containing such terms and provisions
as may be approved by the Authorized Officers, with such changes therein, or
additions, amendments or supplements thereto as such officer or officers
executing the same shall approve, his, her or their execution thereof to be
conclusive evidence of such approval.

 

RESOLVED FURTHER, that the Authorized Officers be, and each of them acting alone
hereby is, authorized to prepare, execute and file with the Commission, on
behalf of the Corporation, any amendments to any Registration Statement and/or
any supplements to the prospectus relating to the shares of Common Stock in the
Offering as they may in their discretion deem necessary or advisable.

 

RESOLVED FURTHER, that the execution of any such Registration Statement by the
Authorized Officers, as required by the rules and regulations of the Commission,
is hereby authorized and approved.

 

RESOLVED FURTHER, that the Authorized Officers be, and each of them acting alone
hereby is, authorized from time to time to do, or cause to be done, all such
other acts and things and to execute and deliver all such instruments and
documents, as each such Authorized Officer shall deem necessary or appropriate
to cause any Registration Statement to be filed with the Commission and declared
effective consistent with the intent of the foregoing resolutions.

 

 

 



 39 

 

 

Blue Sky

 

RESOLVED, that the Authorized Officers be, and each of them acting alone hereby
is, authorized, empowered and directed, for and on behalf of the Corporation, to
take any and all actions which they deem necessary or advisable in order to
effect the registration or qualification (or exemption therefrom) of shares of
Common Stock in the Offering under the blue sky or securities laws of any of the
states or jurisdictions of the United States and in connection therewith to
execute, acknowledge, verify, deliver, file or cause to be filed any notices,
filings, consents to service of process, appointments of attorneys to receive
service of process and other papers and instruments which may be required under
such laws, and to take any and all further action which they deem necessary or
advisable in order to maintain any such registration or qualification for as
long as they deem necessary or as required by law.

 

RESOLVED FURTHER, that each resolution required to be adopted in each such state
in order to affect such registration or qualification or to obtain such an
exemption therefrom is hereby adopted, and the Authorized Officers are, and each
of them acting alone hereby is, directed to attach a copy of each resolution so
adopted pursuant to this Unanimous Written Consent.

 

Approval of Actions

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

 

(Signature Page Follows)

 

 

 



 40 

 

 

IN WITNESS WHEREOF, the undersigned, being all of the members of the Board of
Directors of the Company, do hereby execute this Unanimous Written Consent on
the date set forth below each such undersigned’s name. This Unanimous Written
Consent may be executed in counterparts, with each an original and all of which
together shall constitute one and the same instrument. A signature or signatures
delivered by facsimile or other electronic transmission, or an electronic
transmission indicating approval of this Unanimous Written Consent, shall be
deemed to be an original signature or signatures or approval and shall be valid
and binding to the same extent as if it was an original.

 

DIRECTORS

 

        Name:   Name:                   Name:   Name:                   Name:  
Name:                  





________________________

Name:    

 

 

being all of the directors of ODYSSEY GROUP INTERNATIONAL, INC.

 

 

 

 

 



 41 

 

 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(II)(k) of that certain Purchase Agreement dated as of August 13, 2020
(“Purchase Agreement”), by and between ODYSSEY GROUP INTERNATIONAL, INC., a
Nevada corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”), pursuant to which the Company may sell to the Investor up to Ten
Million Two Hundred Fifty Thousand Dollars ($10,250,000) of the Company's Common
Stock, $0.001 par value per share (the "Common Stock"). Terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Purchase
Agreement.

 

The undersigned, [________________], Secretary of the Company, hereby certifies,
on behalf of the Company and not in his individual capacity, as follows:

 

1.       I am the Secretary of the Company and make the statements contained in
this Secretary’s Certificate.

 

2.       Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Articles of Incorporation
(“Charter”), in each case, as amended through the date hereof, and no action has
been taken by the Company, its directors, officers or stockholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Charter.

 

3.       Attached hereto as Exhibit C are true, correct and complete copies of
the resolutions duly adopted by the Board of Directors of the Company on
[___________], 2020, at which a quorum was present and acting throughout. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.

 

4.       As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.

 

 

 

 

 



 42 

 

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ____ day of
________, 2020.

 

_________________________

Name:

Secretary

 

 

The undersigned as Chief Financial Officer of ODYSSEY GROUP INTERNATIONAL, INC.,
a Nevada corporation, hereby certifies that [____________________] is the duly
elected, appointed, qualified and acting Secretary of ODYSSEY GROUP
INTERNATIONAL, INC., and that the signature appearing above is his genuine
signature.

 

___________________________________

Name:

Chief Financial Officer

 

 

 

 



 43 

 

 

EXHIBIT D

 

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE INITIAL PURCHASE
SHARES AND THE COMMITMENT SHARES AT SIGNING OF THE PURCHASE AGREEMENT

 

 

 

[COMPANY LETTERHEAD]

 

 

 

August [_], 2020

 

Empire Stock Transfer

1859 Whitney Mesa Drive

Henderson, Nevada 89014

Attention: Brian Barthlow

 

Re: Issuance of Common Stock to Lincoln Park Capital Fund, LLC

 

Dear Mr. Barthlow:

 

On behalf of ODYSSEY GROUP INTERNATIONAL, INC. (the “Company”), you are hereby
instructed to issue as soon as possible a book-entry statement representing an
aggregate of 1,396,224 shares of our common stock in the name of Lincoln Park
Capital Fund, LLC. The book-entry statement should be dated [_____________],
2020. I have included a true and correct copy of resolutions duly adopted by the
Company’s Board of Directors approving the issuance of these shares. The
book-entry statement should bear the following restrictive legend:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS.

 

The book-entry statement should be sent as soon as possible via overnight mail
to the following address:

 

Lincoln Park Capital Fund, LLC

440 North Wells Street, Suite 410

Chicago, IL 60654

Attention: Josh Scheinfeld/Jonathan Cope

 

Thank you very much for your help. Please call me at [__________] if you have
any questions or need anything further.

 

ODYSSEY GROUP INTERNATIONAL, INC.

 

 

By:_____________________________

Name:

Title:

 

 

 

 



 44 

 

 

 

 